OPINION — AG — ** (1) THERE IS NO AUTHORITY BY LAW FOR A STATE OFFICER OR EMPLOYEE TO FILE A CLAIM WITH THE STATE BUDGET DIRECTOR IN ADVANCE OF TRAVEL IN ORDER TO OBTAIN FUNDS TO PAY THE NECESSARY FARE TO MAKE SUCH A TRIP. (2) IF A STATE OFFICER OR EMPLOYEE ABOUT TO TRAVEL BY COMMON CARRIER OR AUTHORIZED OFFICIAL STATE BUSINESS PURCHASES A TICKET FOR SUCH TRAVEL FROM SAID COMMON CARRIER AT THE REGULAR PRICE, LESS GOVERNMENT TAX, AND BEFORE STARTING ON SAID TRAVEL FILES WITH THE STATE BUDGET DIRECTOR AN APPROVED CLAIM FOR REIMBURSEMENT FOR THE AMOUNT SO PAID BY HIM. (2) IF SUCH REQUEST FOR REIMBURSEMENT IS NOT MADE PRIOR TO THE COMMENCEMENT OF SAID TRAVEL, SAID REQUEST " SHOULD BE MADE IMMEDIATELY AFTER THE COMPLETION OF TRAVEL ". (TRAVEL, PER DIEM, EXPENSES, CREDIT, LEND, APPROVAL, CLAIMS, STATE OFFICER OR EMPLOYEE) CITE: 74 Ohio St. 500.1 [74-500.1], 74 Ohio St. 500.3 [74-500.3], 74 Ohio St. 500.5 [74-500.5], 74 Ohio St. 500.12 [74-500.12], 74 Ohio St. 500.14 [74-500.14] (FRED HANSEN)